Name: Council Implementing Regulation (EU) NoÃ 458/2012 of 31Ã May 2012 implementing Article 11(1) of Regulation (EU) NoÃ 377/2012 concerning restrictive measures directed against certain persons, entities and bodies threatening the peace, security or stability of the Republic of Guinea-Bissau
 Type: Implementing Regulation
 Subject Matter: international affairs;  Africa
 Date Published: nan

 1.6.2012 EN Official Journal of the European Union L 142/11 COUNCIL IMPLEMENTING REGULATION (EU) No 458/2012 of 31 May 2012 implementing Article 11(1) of Regulation (EU) No 377/2012 concerning restrictive measures directed against certain persons, entities and bodies threatening the peace, security or stability of the Republic of Guinea-Bissau THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 377/2012 (1), and in particular Article 11(1) thereof, Whereas: (1) On 3 May 2012, the Council adopted Regulation (EU) No 377/2012. (2) In view of the gravity of the situation in Guinea-Bissau, and in accordance with Council Decision 2012/285/CFSP of 31 May 2012 concerning restrictive measures directed against certain persons, entities and bodies threatening the peace, security or stability of the Republic of Guinea-Bissau (2), additional persons should be included in the list of natural and legal persons, entities or bodies subject to restrictive measures set out in Annex I to Regulation (EU) No 377/2012, HAS ADOPTED THIS REGULATION: Article 1 The list set out in Annex I to Regulation (EU) No 377/2012 shall be replaced by the list in the Annex. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 May 2012. For the Council The President N. WAMMEN (1) OJ L 119, 4.5.2012, p. 1. (2) See page 36 of this Official Journal. ANNEX List of persons referred to in Article 1 Name Identifying information (date and place of birth (d.o.b. and p.o.b.), passport /ID card number, etc.) Grounds for listing Date of designation 1. General AntÃ ³nio INJAI (a.k.a. AntÃ ³nio INDJAI) Nationality: Guinea-Bissau d.o.b.: 20 January 1955 p.o.b.: Encheia, Sector de BissorÃ ¡, RegiÃ £o de Oio, GuinÃ ©-Bissau Parentage: Wasna Injai and Quiritche Cofte Official function: Lieutenant General Chief of Staff to the Armed Forces Passport: Diplomatic passport AAID00435 Date of issue: 18/02/2010 Place of issue: Guinea-Bissau Date of expiry: 18/02/2013 AntÃ ³nio Injai was personally involved in planning and leading the mutiny of 1 April 2010, culminating with the illegal apprehension of the Prime Minister, Carlo Gomes Junior, and the then Chief of Staff of the Armed Forces, JosÃ © Zamora Induta; during the 2012 electoral period, in his capacity as Chief of Staff of the Armed Forces, Injai made statements threatening to overthrow the elected authorities and to put an end to the electoral process; AntÃ ³nio Injai has been involved in the operational planning of the coup dÃ ©tat of 12 April 2012. In the aftermath of the coup, the first communiquÃ © by the Military Command  was issued by the Armed Forces General Staff, which is led by General Injai. 3.5.2012 2. Major General Mamadu TURE (N'KRUMAH) Nationality  Guinea-Bissau d.o.b. 26 April 1947 Official function: Deputy Chief of Staff to the Armed Forces Diplomatic Passport no DA0002186 Date of issue: 30.03.2007 Place of issue: Guinea-Bissau Date of expiry: 26.08.2013 Member of the Military Command  which has assumed responsibility for the coup dÃ ©tat of 12 April 2012. 3.5.2012 3. General EstÃ ªvÃ £o NA MENA d.o.b. 07 March 1956 Official function: Inspector-General of the Armed Forces Member of the Military Command  which has assumed responsibility for the coup dÃ ©tat of 12 April 2012. 3.5.2012 4. Brigadier General Ibraima CAMARA (a.k.a. Papa Camara ) Nationality  Guinea-Bissau d.o.b. 11 May 1964 Parentage: Suareba Camara and Sale Queita Official function: Chief of Staff of the Air Force Diplomatic Passport no AAID00437 Date of Issue:18.02.2010 Place of issue: Guinea-Bissau Date of expiry: 18.02.2013 Member of the Military Command  which has assumed responsibility for the coup dÃ ©tat of 12 April 2012. 3.5.2012 5. Lieutenant colonel Daba NA WALNA (a.k.a. Daba Na Walna) Nationality  Guinea-Bissau d.o.b. 6 June 1966 Parentage: Samba Naualna and In-Uasne Nanfafe Official function: Spokesperson of the Military Command  Passport no SA 0000417 Date of issue: 29.10.2003 Place of issue: Guinea-Bissau Date of expiry: 10.03.2013 Spokesperson of the Military Command  which has assumed responsibility for the coup dÃ ©tat of 12 April 2012. 3.5.2012 6. General Augusto MÃ RIO CÃ  Official function: Army Chief of Staff. Member of the Military Command  which has assumed responsibility for the coup dÃ ©tat of 12 April 2012. 3.5.2012 7. General Saya Braia Na NHAPKA Nationality: Guinea-Bissau Official function: Chief of the Presidential Guard Member of the Military Command  which has assumed responsibility for the coup dÃ ©tat of 12 April 2012. 1.6.2012 8. Colonel TomÃ ¡s DJASSI Nationality: Guinea-Bissau D.o.b.: 18 September 1968 Official function: Commander of the National Guard Passport: AAIS00820 Date of issue: 24.11.2010 Place of issue: Guinea-Bissau Date of expiry: 27.04.2012 Member of the ¢Military Command ¢ which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. Close advisor to Armed Forces Chief of Staff AntÃ ³nio Injai. 1.6.2012 9. Colonel Cranha DANFÃ  Nationality: Guinea-Bissau Official function: Head of Operations of the Armed Forces Joint Staff Member of the ¢Military Command ¢ which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. Close advisor to Armed Forces Chief of Staff AntÃ ³nio Injai. 1.6.2012 10. Colonel Celestino de CARVALHO Nationality: Guinea-Bissau D.o.b.: 14.06.1955 Parentage: Domingos de Carvalho e Josefa Cabral Official function: President of the National Defence Institute Passport: Diplomatic passport DA0002166 Date of issue: 19.02.2007 Place of issue: Guinea-Bissau Date of expiry: 15.04.2013 Member of the ¢Military Command ¢ which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. Former Air Force Chief of Staff. His presence in a delegation which met with ECOWAS on April 26th confirms his participation in the ¢Military Command ¢. 1.6.2012 11. Captain (Navy) SanhÃ ¡ CLUSSÃ  Nationality: Guinea-Bissau Date of Birth: 28 September 1965 Parentage: Clusse Mutcha and Dalu Imbungue Official function: Acting Navy Chief of Staff Passport: SA 0000515 Date of issue: 08.12.2003 Place of issue: Guinea-Bissau Date of expiry: 29.08.2013 Member of the ¢Military Command ¢ which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. His presence in a delegation which met with ECOWAS on April 26th confirms his participation in the ¢Military Command ¢. 1.6.2012 12. Lieutenant-colonel JÃ ºlio NHATE Nationality: Guinea-Bissau Year of Birth: 1972 Official function: Commander of the Paratroop Regiment Member of the ¢Military Command ¢ which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. Lt Col JÃ ºlio Nhate conducted the military operation supporting the coup of 12 April 2012. 1.6.2012 13. Lieutenant-colonel Tchipa NA BIDON Nationality: Guinea-Bissau Date of Birth: 28 May 1954 Parentage: Nabidom  Official function: Head of the Military Intelligence Passport: Diplomatic Passport DA0001564 Date of issue: 30.11.2005 Place of issue: Guinea-Bissau Date of expiry: 15.05.2011 Member of the ¢Military Command ¢ which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. 1.6.2012 14. Lieutenant-colonel Tcham NA MAN (a.k.a. Namam) Nationality: Guinea-Bissau D.o.b.: 27 February 1953 Parentage: Biute Naman and Ndjade Na Noa Official function: Head of the Armed Forces Military Hospital Passport: SA0002264 Date of issue: 24.07.2006 Place of issue: Guinea-Bissau Date of expiry: 23.07.2009 Member of the ¢Military Command ¢ which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. Lieutenant-colonel Tcham Na Man is also a member of the Military High Command. 1.6.2012 15. Major Samuel FERNANDES Nationality: Guinea-Bissau Date of Birth: 22 January 1965 Parentage: JosÃ © Fernandes e Segunda Iamite Official function: Assistant to the Chief of Operations of the National Guard Passport: AAIS00048 Date of issue: 24.03.2009 Place of issue: Guinea-Bissau Date of expiry: 24.03.2012 Member of the ¢Military Command ¢ which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. 1.6.2012 16. Major Idrissa DJALÃ  Nationality: Guinea-Bissau D.o.b.: 06 January 1962 Official function: Protocol advisor to the Armed Forces Chief of Staff Member of the Military Command  which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. He was one of the first officers to publicly assume his affiliation to the Military Command , having signed one of its first communiquÃ ©s (no5, dated April 13th). Major DjalÃ ³ also serves in military intelligence. 1.6.2012 17. Commander (Navy) Bion NA TCHONGO (a.k.a. Nan Tchongo Nationality: Guinea-Bissau D.o.b: 8 April 1961 Parentage: Cunha Nan Tchongo and Bucha Natcham Official function: Chief of the Naval Intelligence Passport: Diplomatic passport DA0001565 Date of issue: 01.12.2005 Place of issue: Guinea-Bissau Date of expiry: 30.11.2008 Member of the ¢Military Command ¢ which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. 1.6.2012 18. Commander (Navy) Agostinho Sousa CORDEIRO Nationality: Guinea-Bissau D.o.b.: 28 May 1962 Parentage: Luis Agostinho Cordeiro and Domingas Soares Official function: Chief of Logistics of the Armed Forces Joint Staff Passport: SA0000883 Date of issue: 14.04.2004 Place of issue: Guinea-Bissau Date of expiry: 15.04.2013 Member of the ¢Military Command ¢ which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012 1.6.2012 19. Captain Paulo SUNSAI Nationality: Guinea-Bissau Official function: Assistant to the North Region Military Commander Member of the ¢Military Command ¢ which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. 1.6.2012 20. Lieutenant Lassana CAMARÃ  Nationality: Guinea-Bissau Official function: Chief of the Financial Services of the Armed Forces Member of the ¢Military Command ¢ which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. Responsible for Misappropriation of publics funds belonging to Customs, the Transports Directorate-General and the Border and Migration Directorate-General. These funds finance the Military Command . 1.6.2012 21. Lieutenant Julio NA MAN Nationality: Guinea-Bissau Official function: Aide-de-Camp of the Chief of Staff of the Armed Forces Member of the ¢Military Command ¢ which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. Lt Na Man was active in the operational command of the 12 April coup, under orders from AntÃ ³nio Injai. He has also taken part, on behalf of the Military Command , in meetings with political parties. 1.6.2012